Citation Nr: 1001049	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to aid and attendance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from August 
1979 to September 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November-2007 issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied entitlement to aid and attendance 
allowance on account of the Veteran's disabled spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge that prior to his spouse's 
death, "I took care of her about three to six months."   I 
fed her and cooked for her, cleaned for her..."  "She could 
barely stand."  "She weighed over 300 pounds..."  

The Veteran further testified that his spouse was admitted to 
Wesley Hospital [now called Wesley Medical Center] on October 
2, 2007.  His spouse died on October [redacted], 2007, after being 
transferred from Wesley Hospital to St Francis Hospice [this 
apparently refers to the Harry Hynes Memorial Hospice Center 
at Via Christi St Francis Campus, Wichita, Kansas].  

At the November 2009 videoconference hearing, the Veteran 
testified that he was unsuccessful in obtaining relevant 
treatment reports, terminal medical report, or death 
certificate.  VA's duty to assist includes obtaining non-VA 
medical records when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  It would be 
helpful prior to adjudication if the AMC assisted the Veteran 
in obtaining any relevant treatment report, terminal hospital 
report, and the death certificate.  

The claims file reflects that in a September 2007 letter to 
the Veteran, the RO requested medical records pertinent to an 
aid and attendance allowance for his spouse and the Veteran 
did not respond.  The Veteran should assist in identifying 
and obtaining any pertinent record, if possible.  The AMC 
should make reasonable efforts to obtain relevant records 
adequately identified.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran 
and his representative and request that 
they assist VA in identifying and 
obtaining any pertinent medical treatment 
report.  Thereafter, the AMC should make 
a reasonable attempt to obtain any 
relevant treatment report identified by 
the Veteran and the terminal hospital 
report if it exists and the death 
certificate.   

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should determine if any 
further development is necessary.  
Following that action, the AMC should re-
adjudicate the claim for aid and 
attendance for the spouse of the Veteran.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


